                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

S.L.,                                         )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    ) Civil Action No.
                                              )
LONE JACK C-6 SCHOOL DISTRICT                 ) JURY TRIAL DEMANDED
and DR. MATTHEW TARWATER,                     )
                                              )
                       Defendants.            )

                                          COMPLAINT
        COMES NOW Plaintiff S.L., by and through undersigned counsel, and hereby files the

following Complaint against Defendants as captioned above.

                                       INTRODUCTION

        1.     The School District’s former Superintendent Dr. Matthew Tarwater is a sexual

predator who serially preyed on female students, including S.L. Tarwater used his position to

identify vulnerable students, isolate his victims, and subject them to various emotionally and

psychologically abusive behaviors, which he methodically employed to manipulate and control

S.L. even beyond her graduation. Tarwater himself confessed “I have these demons, and I look for

kids that are needed, and I concentrate on them, as it keeps me from thinking about my problems.”

For years, School Board President Kellie Roth, High School Principal Kathy Butler, and others in

the District turned a blind eye to Tarwater’s creepy conduct toward certain female students, which

brazenly violated school policies. Further, they deliberately failed to investigate or take remedial

action notwithstanding reports and complaints about Tarwater’s conduct, and actively assisted

Tarwater in covering up his misconduct including by tipping him off to complaints. Ominously,

when eventually confronted by S.L.’s parents, Tarwater confessed he lived in fear of waking up to




         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 1 of 34
find his face on TV or “opening his front door to an angry dad,” indicating Tarwater not only knew

the seriousness and scope of his wrongdoing but also that S.L. was not his only victim.

                                  JURISDICTION AND VENUE

        2.      Plaintiff brings this action to redress a hostile educational environment pursuant to

Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), and to redress the deprivation

of constitutional rights under the Due Process and Equal Protection Clauses of the Fourteenth

Amendment of the United States Constitution pursuant to 42 U.S.C. § 1983.

        3.      This Court has original jurisdiction of the federal questions presented herein

pursuant to 28 U.S.C. §§ 1331, which confers on district courts subject matter jurisdiction over all

civil actions arising under the Constitution, laws, and treaties of the United States.

        4.      This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343, which

gives district courts original jurisdiction over: (a) any civil action authorized by law to be brought

by any person to redress the deprivation, under color of any State Law, statute, ordinance,

regulation, custom or usage, of any right, privilege or immunity secured by the Constitution of the

United States or by any Act of Congress providing for equal rights of citizens or of all persons

within the jurisdiction of the United States; and (b) any civil action to recover damages or to secure

equitable relief under any Act of Congress providing for the protection of the civil rights.

        5.      Plaintiff further asserts causes of action under Missouri law over which the Court

has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), because Plaintiff’s causes of action

under Missouri law are so related to the federal questions over which this Court has original

jurisdiction as to constitute the same cause of controversy.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all defendants

reside or resided in this district and the events giving rise to the claims occurred in this district.



                                                   2

          Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 2 of 34
                                            THE PARTIES

        7.      Plaintiff S.L. is now an adult resident of Clay County, Missouri. Prior to 2019, S.L.

resided with her father and step-mother in Jackson County, Missouri.

        8.      Defendant Lone Jack C-6 School District (“School District” or “LJSD”) is and was

at all relevant times a public school district located in Jackson County, Missouri, within the

geographic areas encompassed by the Western District of Missouri.

        9.      Until 2017, Defendant Dr. Matthew Tarwater (“Tarwater”) was employed by the

School District as principal of Lone Jack High School (“LJHS”), at which time he was promoted

to the position of superintendent. At all relevant times, Tarwater’s actions as alleged herein were

taken under color of state law and within the course and scope of his employment. He is sued in

his individual and official capacities.

        10.     Before being hired by LJSD, Defendant Matthew Tarwater was employed by the

Harrisonville R-9 School District as a middle school history teacher from 2006 through 2012. For

the years 2007 through 2012, Tarwater also coached Eighth Grade girls’ basketball in

Harrisonville. For reasons not apparent, Harrisonville R-9 School District accepted Tarwater’s

resignation in or about December 2012.1 This was unusual because teacher contracts are typically

renewed annually for a full year term. After being released by Harrisonville, LJSD hired Tarwater

to be its high school principal. This was also unusual because, upon information and belief,

Tarwater was relatively young and had no prior administrative experience.



    1. Under Missouri law, Tarwater had gained permanent teacher status (i.e., tenure) prior to his last
year at Harrisonville. See Mo. Rev. Stat. §168.104. Minutes of a December 20, 2011 closed meeting of the
Harrisonville School Board indicate the School Board accepted Tarwater’s resignation and approved a
separation agreement which further required Tarwater to pay a penalty assessment of $6,000.00. Upon
information and belief, the penalty was assessed under Harrisonville School Board Policy GCPB, which
provides: “Because the district will incur substantial expense in seeking replacements, any certified
personnel under contract . . . [o]n all resignations submitted on or after August 1 for the current contract
year, such resignation shall be accompanied by $6,000 in check or good funds.”
                                                     3

          Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 3 of 34
       11.     Following the events detailed below, LJSD accepted Tarwater’s resignation in or

about December 2019. Upon information and belief, LJSD provided Tarwater a 7-day option to

resign in lieu of being fired as a result of S.L.’s and others’ allegations about Tarwater’s emotional,

psychological and sexual abuse.       The District purports to have completed an independent

investigation concerning Tarwater’s misconduct in December 2019, but refuses to share its

investigator’s report or findings with S.L. despite promising an “outcome letter” would be issued

after the School Board’s regular January 13, 2020 meeting. The District also refuses without

explanation to ensure it will report to any potential future school employer Tarwater’s departure

was a result of allegations of sexual misconduct.

                             FACTS COMMON TO ALL COUNTS

                          JANUARY 2013: S.L. ENROLLS AT LJHS

       12.     In January 2013, S.L. enrolled as a sophomore at LJHS after transferring from

another nearby school district.

       13.     Prior to transferring to LJHS, S.L. and her twin sister resided part-time with their

birth mother, who subjected them to emotional and psychological abuse, including, for example,

telling the girls their behavior was driving her to contemplate suicide. Unable to endure this abuse,

S.L. and her sister moved in full-time with their father and stepmother.

       14.     As a transferring student, S.L.’s school records from her prior school were provided

to LJHS, making personal information concerning the reasons for her transfer readily accessible

to school administrators, including Tarwater, who learned intimate details concerning S.L.’s

abusive home life and deeply troubled relationship with her mother.




                                                  4

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 4 of 34
                    TARWATER’S PREDATORY SEXUAL GROOMING

       15.     Sexual predators commonly use a series of psychological and emotional abuse

tactics to coerce a victim into a sexual relationship, a process that may take place over an extended

period of time and which is known as predatory sexual grooming. See Georgia M. Winters &

Elizabeth L. Jeglic (2017), Stages of Sexual Grooming: Recognizing Potentially Predatory

Behaviors of Child Molesters, Deviant Behavior, 38:6, 724, 725 (2017).

       16.     “Empirical research has found that nearly half of the offenders who commit sexual

acts against children utilize what are known as grooming behaviors.” Id.; see also R. Fossey &

T. Mitchell, Title IX’s “Deliberate Indifference” Standard for Determining School Liability Under

Title IX When Students Are Sexually Abused by School Employees: A Trust Betrayed, 299 Ed. L.

Rep. 811, 814 (2014) (noting that it is well-established “in the research literature that abusers often

develop inappropriate sexual relationships with students through a ‘grooming’ process whereby

the abuser first breaks down verbal boundaries with his victim through inappropriate conversations

about sex before moving on to violating physical boundaries.”)

       17.     Predatory sexual grooming is a preparatory process in which a sexual predator acts

methodically and over time to: (a) target a victim; (b) secure regular access to the victim while at

the same time gradually isolating her/him from others; (c) gain the victim’s trust, and (d) use the

trust and isolation to control and conceal the relationship, often with the assistance of the victim.

“Abusive educators often ‘groom’ their students by treating them in a special manner: starting

slowly and building their trust and increasing their attachment and vulnerability. Isolation of the

student and guilt are often part of the grooming process. Signs of grooming may include inordinate

amounts of attention being paid to a student, sexual comments and innuendos directed at students,

pulling the student from classes for private meetings, giving gifts, inappropriate touching (sitting



                                                  5

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 5 of 34
on the teacher’s lap, hugging, stroking, etc.).” Fossey & Mitchell, 299 Ed. L. Rep. at 839-40

(2014).

          18.   Sexual predators skillfully employ these predatory sexual grooming tactics to

manipulate a child so that sexual abuse can be more easily committed. Winters & Jeglic, Deviant

Behavior, 38:6 at 724-25. Sexual predators employ these tactics while “keeping a guise of being

kind, charming, and helpful. They strategically manipulate the victim, their family, and the

community to hide their deviant intentions and avoid detection. These behaviors include strategies

such as selecting a vulnerable victim, gaining access to the child, developing trust, and

desensitizing the victim to touch.” Id. (citations omitted).

          19.   Victims of grooming are typically unaware they are being manipulated and do not

consciously perceive the perpetrator’s conduct is inappropriate, but may nonetheless lie to peers

or family members or take other steps to conceal their relationship with the perpetrator. Id.

          20.   Importantly, exposure to predatory sexual grooming tactics is alone sufficiently

traumatic to inflict lasting psychological injury on the victim. Peer-reviewed studies have found

that it is “not only the experience of sexual abuse (or even the severity of such abuse) that

determines the severity of trauma symptoms in survivors, but also the grooming experience. Each

of the three methods that the perpetrators used to coerce their child victims into the sexual abuse

added to the overall trauma experience for the survivors in this study.” Molly R. Wolf & Doyle

K. Pruitt, Grooming Hurts Too: The Effects of Perpetrator Grooming Types on Trauma Symptoms

in Adult Survivors of Child Sexual Abuse, J. of Child Sexual Abuse (March 25, 2019).

          21.   Part of the reason predatory sexual grooming is effective is because it plays on a

victim’s emotional vulnerabilities. A perpetrator will develop intimacy with a victim whereby the




                                                 6

           Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 6 of 34
victim discloses secret, often shameful information. In turn, a perpetrator will use that information

to later exploit the victim, use it against her, and further manipulate the victim.

                  TARWATER TARGETS AND BEGINS TO ISOLATE S.L.

        22.      As detailed further below, during S.L.’s first semester as a LJSD high school

student, Tarwater targeted S.L. with these predatory tactics, all along having the goal of coercing

S.L. into sex.

        23.      On S.L.’s second day at LJHS, while attending Mr. Ron Hankins’ computer class,

Tarwater entered the classroom, spoke with her teacher and escorted her into the hallway where

he introduced himself as the school principal. S.L. had never met Tarwater and was concerned

why the school principal would single her out and pull her from class.2

        24.      Tarwater’s purported reason for pulling S.L. from class was to welcome her to

LJHS. But then he claimed to empathize with her situation because he too was “new” to the

District, having been principal for less than a year.

        25.      The first step in the predatory sexual grooming process is the selection of a victim,

which can be based on appeal attractiveness, ease of access, or perceived vulnerabilities of the

child. More specifically:

        [C]hild molesters are also found to target children based on family situations, such
        as those living in single family households as often in these cases children may
        have less adult supervision or the custodial parent may rely upon others to help with
        childcare responsibilities. Further, children who have families with alcohol or drug
        addictions, emotional or mental problems, marital discord, domestic violence
        issues, or that are neglectful are at higher risk for sexual abuse as these situations
        may also lead to less parental supervision. The offender may also seek children
        with perceived psychological vulnerabilities that would allow the child to be more
        easily isolated from others, such as low self-esteem, low confidence, insecurity,
        neediness, or naivety.


    2. Tarwater’s pattern of blatantly violating district policies governing staff/student relations thus
began on the very day he introduced himself to S.L. District Policy GBH (14) expressly prohibits school
personnel from “pulling a student from another class or activity to be with the staff member.”
                                                   7

          Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 7 of 34
Winters & Jeglic, Deviant Behavior, 38:6 at 725 (emphasis supplied).

       26.     After targeting S.L., Tarwater sought to engage her with steadily increasing

frequency. He encouraged her to talk about personal matters including the abuse she suffered at

the hands of her birth mother, as well as her depression and anxiety, telling her he could relate to

her because he also purportedly struggled with depression and had a difficult childhood.3 He

invited her to confide in him whenever she needed and offered that his door was always open to

talk. This and related conduct was inappropriate under District Policy GHB, and consistent with

the second stage of grooming in which the predator gains access to and begins isolating his victim.

       27.     The second stage of the predatory sexual grooming process “involves the child

molester gaining access to the potential victim, with the goal of isolating the child both physically

and emotionally from those around them.” WINTERS & JEGLIC, DEVIANT BEHAVIOR, 38:6 at 726;

see also R. Fossey & T. Mitchell, Title IX’s “Deliberate Indifference” Standard for Determining

School Liability Under Title IX When Students Are Sexually Abused by School Employees: A Trust

Betrayed, 299 Ed. L. Rep. 811, 814 (2014) (“Abusive educators often ‘groom’ their students by

treating them in a special manner: starting slowly and building their trust and increasing their

attachment and vulnerability. Isolation of the student and guilt are often part of the grooming

process. Signs of grooming may include inordinate amounts of attention being paid to a student,

sexual comments and innuendos directed at students, pulling the student from classes for private

meetings, giving gifts, inappropriate touching (sitting on the teacher’s lap, hugging, stroking,

etc.).” Most survivors report that the emotional isolation and control employed by the perpetrator

is more impactful, and more traumatizing, than the physical or sexual abuse it precedes.




    3. District Policy GBJH (7) forbids school staff from “[d]iscussing the staff member’s personal
problems with or in the presence of students.”
                                                 8

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 8 of 34
                  TARWATER ESCALATES HIS PREDATORY TACTICS

        28.     Throughout her high school career, Tarwater methodically escalated his predatory

tactics which were designed to gain S.L.’s trust and establish a close emotional bond. He often

inappropriately shared with S.L. confidential information concerning the District, school personnel

and other students.

        29.     For example, Tarwater shared confidential information about the School District’s

legal affairs and discussed with S.L. a pending lawsuit by an LJHS student named Taylor Trask

who, upon information and belief, alleged she was subjected to sexual harassment in school and

that Tarwater and then-superintendent Bryan Pruitt failed to investigate and adequately address

Trask’s complaints. Tarwater revealed to S.L. he was worried about the case and later disclosed to

S.L. that the District had decided to settle.

        30.     The third step in the predatory sexual grooming process involves the emotional

recruiting of the victim to develop trust. “This step is often regarded as the central role of the

grooming process, wherein the offender establishes trust and cooperation with the victim.”

WINTERS & JEGLIC, DEVIANT BEHAVIOR, 38:6 at 726. “The offender accomplishes this by be-

friending the child, by learning about his/her interests, being helpful, showering the child with gifts

and attention, or sharing secrets.” Id.

        31.     By the start of S.L.’s junior year in 2013, Tarwater’s predatory tactics had escalated

to physical touching, including rubbing her shoulders, patting her back, and multiple “side hugs”

each day. This type of conduct was not isolated, but would occur throughout the school day. It

occurred with particular frequency after athletic events in which S.L. competed, where Tarwater

was able to disguise his inappropriate touching as a merely an expression of praise or

encouragement. Similarly, whenever S.L. confided personal information in him or appeared upset,



                                                  9

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 9 of 34
he would use the opportunity to initiate physical contact as a purported means of “consoling” her.

Even one instance of such physical contact is expressly prohibited by District policies.

       32.     The fourth stage of the grooming process involves “gradually increas[ing] physical

contact in order to desensitize the child to touch.” WINTERS & JEGLIC, DEVIANT BEHAVIOR, 38:6

at 727. “Often times this begins with seemingly accidental touch or innocent behaviors, which

then escalate to more intimate touching. For example, the child molester may first give the child

hugs or pats on the back, and then gradually escalate to wrestling, tickling, or back massages and

the eventual sexual contact.” Id.

       33.     Because of Tarwater’s grooming and his position of authority, S.L. came to view

Tarwater as a “father figure,” and she did not perceive his methodical escalation of “innocent

touching” to be inappropriate, nor was she aware that she was gradually becoming desensitized to

physical contact from which Tarwater derived sexual gratification—which is, of course, exactly

the result Tarwater intended to accomplish.

       34.     Notably, child sex predators “often seek jobs that involve contact with children like

teachers, camp counselors, bus drivers, or coaches. Those who establish themselves in professional

settings may create reasons to see the child after school hours or offer to take them on outings.”

WINTERS & JEGLIC, DEVIANT BEHAVIOR, 38:6 at 726. These activities typically exclude other

adults, in an attempt to get the child alone engage her in communication. Id. Frequently, male

offenders attempt to assume the role of a “father figure” for the child. Id.

       35.     S.L. began her senior year in August 2014, at which time Tarwater’s physical

touching escalated even further to include shoulder massages, full frontal hugs, full frontal hugs

where he would lift her off the ground, and taking her hand to spin her around in a pirouette.




                                                 10

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 10 of 34
       36.     “Special treatment” is a classic predatory tactic.        During S.L.’s senior year,

Tarwater escalated the special privileges he bestowed on S.L., frequently allowing her to skip

class, freely walk the halls, leave school premises, and “hang out” in his office. All of these special

privileges at the same time provided Tarwater with the opportunity to interact and be alone with

S.L. Tarwater would regularly join S.L. in walking the halls and spending time alone in his office.

       37.     Tarwater did not bestow similar freedoms to the same extent on any other students,

male or female. This too violated district policies. See District Policy GBH (12) (prohibiting staff

from “allowing any student to engage in behavior that would not be tolerated if done by other

similarly situated students”).

       38.     As the direct result of Tarwater’s grooming, each school year S.L. became

increasingly isolated from her family and friends emotionally and psychologically. She suffered

from increasing depression, anxiety and low self-esteem and began seeing a therapist.

       39.     S.L.’s emotional and psychological isolation worsened as Tarwater sought to

impose himself as her exclusive social and emotional relationship. During her junior and senior

years at LJHS she never had a boyfriend or dated.

       40.     When she did engage with her peers, S.L. made Tarwater the focus. She would

often tell people that “we’ve gotten very close” and seemed to only want to talk about Tarwater,

around whom her high school experience now revolved. For example, when organizing the annual

“senior prank” for her class, S.L. insisted that Tarwater be the “target,” which involved filling his

office with hundreds of balloons. After the prank, Tarwater sought out S.L. and “caught” her by

placing her in a headlock and walking her down the hall.

       41.     Tarwater’s conduct toward S.L. did not go unnoticed. During the course of her

senior year, S.L.’s brother and twin sister (who also attended LJHS) observed and grew suspicious



                                                  11

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 11 of 34
of Tarwater’s treatment of S.L., the amount of time she was spending with him, and the fact that

she was constantly talking about him to others. Both siblings could see there was “something

weird” about how Tarwater treated S.L.

       42.     Before S.L. graduated, Tarwater’s predatory tactics had become so open and

obvious that others, including high school staff and other administrative personnel, noticed as well.

       43.     S.L. graduated from LJHS on May 18, 2015. That night, LJHS held its annual

“Grad Night” at the high school gymnasium.

       44.     Toward the end of the evening on Grad Night, Tarwater invited S.L. to his office.

Upon isolating her in his office, Tarwater embraced S.L. in a full frontal hug, lifted her off her feet

and kissed her on the forehead, all acts from which Tarwater derived sexual gratification.

       45.     All along, Tarwater had also planned to continue his predatory sexual grooming of

S.L. after graduation.

       46.     Beginning in her junior year, Tarwater frequently urged S.L. to join him on the next

trip abroad to Europe scheduled for summer 2016. LJSD and Harrisonville School District jointly

sponsored a semi-annual student tour abroad through EF Educational Tours. The trips were

organized and led by Tarwater and chaperoned by faculty and parents from both high schools.

       47.     Prior to graduation, Tarwater gave S.L. a personal note which read: “[S.L.], I’m not

sure where to start. You have somehow become someone that I rely on to make my days better

here. You are such an amazing person that I can’t wait to see what you do with your life in the

coming years. Thank you so much for all that you have done around here to make this a better

place. I’m going to miss you.”




                                                  12

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 12 of 34
        48.     In early June 2015, just two weeks after graduation, Tarwater “friended” S.L. on

Facebook. He also created a Twitter account that summer to use as another means of continuing

to communicate with S.L.

        49.     Around the same time, Tarwater convinced S.L. to join the upcoming school-

sponsored trip abroad, despite knowing S.L.’s parents did not want to her go and that she would

have to pay for the trip herself.

        50.     “Testing” is another classic grooming strategy where, by encouraging the victim to

disobey the wishes of parents or taking the victim’s side against parents, the perpetrator is able to

test his influence over the victim and the likelihood that the parents will intervene.

        51.     During the same time frame, Tarwater manipulated S.L. into beginning to run and

work out with him, activities that continued throughout the summer. These workouts would occur

most often at the LJHS track and would include “ab” exercises involving planks, crunches and

stretching where Tarwater would be in close proximity to and able to initiate physical contact with

S.L.. Tarwater used Facebook to arrange these workouts and he would often comment about the

workout via Facebook afterward.

        52.     On one occasion, Tarwater called S.L.’s parents to emphasize he was only helping

S.L. train. Because of his position as Superintendent, he was able to persuade S.L.’s father and

step-mother that this was the extent of the relationship.

        53.     Beyond manipulating their victim, sexual predators also endeavor to gain the trust

of the victim’s family. This is accomplished through the creation of an erroneous identity and the

fabrication of a sense of friendship, responsibility, care, and trustworthiness in interpersonal

relationships and role assignments (i.e. teacher, coach, neighbor helping with carpooling). See

‘SETTING ‘EM UP’: PERSONAL, FAMILIAL AND INSTITUTIONAL GROOMING IN THE SEXUAL ABUSE OF



                                                 13

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 13 of 34
CHILDREN, Social & Legal Studies, 15(3), 339–62 (2006). In turn, the sexual predator works

toward developing a positive reputation that, if challenged by an accusation of abuse, stands up to

scrutiny. If the sexual offender is in a position of power in an institution, this reputation, along

with the power differential the sexual offender has over the victim and established reputation

makes disclosure (and belief of disclosure) improbable. Id.

       54.     In the fall of 2015, S.L. enrolled at Northwest Missouri State as a freshman.

Tarwater continued to seek out meetings with S.L. when she was home on breaks or weekends,

and during these encounters he continued initiating physical contact as before.

       55.     When S.L. returned home for the summer in 2016, Tarwater manipulated her into

resuming workouts together and running at every opportunity. However, at Tarwater’s insistence,

these workouts moved to a more private location at Legacy Park in Lee’s Summit.

       56.     Tarwater maintained pressure on S.L. to conceal from or lie to her parents and

others regarding the nature and extent of their contacts. For example, Tarwater asked S.L. if her

parents knew they were working out together. When she replied “no,” Tarwater told her “then we

should probably keep it that way,” explaining that “people might think it’s weird.”

                   FIRST LONE JACK HIGH SCHOOL TRIP ABROAD

       57.     In the summer of 2016, as he had planned, Tarwater used the school-sponsored trip

abroad to escalate his predatory grooming of S.L.

       58.     Before leaving, Tarwater assured S.L. he would try to spend as much time with her

as possible, but would also need to allocate his attention among students in the group in order to

“keep up appearances.”




                                                14

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 14 of 34
        59.      One night while in Italy, Tarwater invited S.L. and four other students into his hotel

room to watch a movie. During the movie, Tarwater invited S.L. to share a blanket and Tarwater

began rubbing S.L.’s leg under the blanket.

        60.      Later in Switzerland, Tarwater invited S.L. to meet in his room. After a lengthy

discussion including about Tarwater’s own personal problems through which he purported to

identify and empathize with S.L., Tarwater gave S.L. a full frontal hug and while doing so lifted

her off of the ground.

        61.      On the last night Tarwater was present on the trip, Tarwater invited S.L. to his hotel

room, where he professed romantic feelings her even though he “was not sure how it would work

because of his wife and career.”

        62.      Despite his marriage and position, Tarwater professed to S.L. that he wanted to

continue working out together and seeing one another whenever they had the opportunity.

        63.      At Tarwater’s request, S.L. helped him set up a Snapchat account, which would

allow Tarwater to communicate with S.L. without leaving incriminating messages.4 Tarwater then

began communicating with S.L. exclusively by Snapchat.

        64.      After returning from the trip in or about August 2016, Tarwater continued

escalating his physical contacts with S.L. For example, after running Tarwater would grab S.L.’s

butt when he was sure no one else was around.

        65.      S.L. began her sophomore year of college in the fall of 2016.

        66.      When S.L. was away at school, Tarwater’s messaging via Snapchat quickly

escalated to be nearly constant, even texting “good morning” and “good night” every day. The


     4. Snapchat is a social media and messaging app primarily used for creating multimedia messages
referred to as “snaps,” which can consist of a photo or a short video, and can be edited to include filters and
effects, text captions, and drawings. Private message photo snaps can be viewed for a user-specified length
of time (1 to 10 seconds as determined by the sender) before they become inaccessible.
                                                      15

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 15 of 34
tone of Tarwater’s messages became controlling and possessive; Tarwater sought to know what

S.L. was doing at all times and if S.L. failed to respond to him promptly he would “blow up her

phone” with messages demanding to know why. S.L.’s roommates observed her being oddly

guarded of her phone and constantly exchanging texts, although she would not say with whom.

       67.     Tarwater also began steering conversations to sexual topics, including inquiring

about masturbation and demanding that S.L. send nude pictures of herself. Although initially

uncomfortable with the idea, S.L. eventually relented to Tarwater’s demands. Once she began

sending Tarwater pictures, he constantly asked for more. Tarwater later began sending her nude

pictures of himself to S.L.

                              THE SCHOOL BOARD PROMOTES
                              TARWATER TO SUPERINTENDENT

       68.     In or about spring 2017, the School Board voted to promote Tarwater to

Superintendent effective the start of the 2017-18 school year. At the same time, Kathy Butler,

formerly the elementary school principal, was promoted to principal of LJHS where she was also

designated as the Title IX Coordinator.

       69.     Once S.L. returned home in the summer 2017, Tarwater manipulated her into

resuming workouts at Legacy Park. Tarwater told S.L. she needed to conceal these meetings from

her parents, siblings and friends.

       70.     Despite ostensibly meeting to work out, Tarwater frequently invited S.L. to sit in

his car for hours “talking.” In reality, Tarwater used these interactions to manipulate S.L.

emotionally and psychologically. For example, Tarwater regularly confided in S.L. about his

purported struggles with anxiety/depression, and other purported problems in his personal life.

Tarwater told S.L. he and his wife had relationship problems and did not sleep in the same bed.

Tarwater bemoaned his wife was too good for him and should take the kids and leave him.

                                               16

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 16 of 34
       71.     Tarwater also began using these interactions to begin abusing S.L. sexually. At one

point, Tarwater announced to S.L. that he was “finally comfortable touching her,” and began

fondling her breasts and genitals under her clothes. This behavior made S.L. herself uncomfortable

but she did not feel she could resist.

       72.     By this time, and as a result of Tarwater’s years of inexorable predatory sexual

grooming, S.L. had become emotionally isolated from her family, extremely depressed, anxious

and deeply confused about the nature of her relationship with Tarwater. Her perception of him as

a “father figure” made her uncomfortable and dissociative because a romantic or sexual

relationship with a “father figure” would be improper and, if that was the case, like most victims

she was manipulated to believe the impropriety must be her fault. Moreover, as a result of

Tarwater’s purposeful manipulation, S.L. began worrying about whether she might be responsible

for damaging Tarwater’s career or marriage if he was exposed.

       73.     In fall of 2017, S.L. remained a full-time Northwest Missouri State student but

traveled to Kailua-Kona, Hawaii for an internship. By this time, Tarwater had successfully

imposed himself as a constant fixture in her life for nearly four years.

       74.     Also in the fall of 2017, K.P. was starting her junior year at LJHS. Tarwater was

by now grooming K.P. using the same “special treatment,” personal attention and other predatory

tactics he had used on S.L.; engaging her in frequent personal conversations, inviting her to confide

details about her personal life, and gradually desensitizing her to touch through “side-hugs” and

other forms of seemingly innocent contact from which Tarwater derived sexual gratification.

       75.     Throughout the 2017–18 academic year, Tarwater continued daily messaging S.L.

via Snapchat and planning their next meeting. Snapchat remained Tarwater’s primary means of

communication until Tarwater told S.L. that his wife had discovered his account and was curious



                                                 17

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 17 of 34
why it showed so much activity (the app awards users “points” based on frequency of use).

Tarwater told S.L. he had to delete his Snapchat account and they needed to begin communicating

via direct messages on Instagram.

       76.     Because Instagram lacked Snapchat’s automatic delete function, Tarwater began to

constantly demand S.L. delete all messages and pictures exchanged between them.

       77.     Tarwater demanded S.L. meet him whenever she came home on breaks or

weekends. To avoid detection, Tarwater typically arranged to meet S.L. at Legacy Park on her

way in or out of town. Tarwater would park and then motion from his car when he wanted S.L. to

approach and join him, so Tarwater could fondle her.

       78.     Near the end of the school year, Tarwater told S.L. that he was in love with her.

Subsequently, during a meeting in his car at Legacy Park, Tarwater kissed S.L. on the lips for the

first time. Afterward, Tarwater announced he had “been wanting to do that for a long time.”

       79.     In May 2018, S.L. turned 21 years old.

       80.     In June 2018, Tarwater met S.L. in his car at a secluded location near Longview

Lake, where he manipulated her into having sexual intercourse. Because she had been subjected

to years of predatory sexual grooming by Tarwater, beginning when she was a minor and a student

in high school, under the circumstances, S.L. lacked the ability to consent.

                 SECOND LONE JACK HIGH SCHOOL TRIP ABROAD

       81.     In July 2018, at Tarwater’s insistence, S.L. once again attended the school-

sponsored trip abroad. As before, Tarwater announced his plan to spend as much time as possible

with S.L. and her group without raising suspicions or jeopardizing his appearance as overall “trip




                                                18

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 18 of 34
leader.” However, early on in the trip, Tarwater reassigned the parent chaperone for S.L.’s group

and appointed himself as S.L.’s group leader.

       82.     During the trip, Tarwater demanded S.L. come to his hotel room every night; again,

he manipulated her into having sexual intercourse.

       83.     At one point during the trip, Tarwater told S.L. that some parent chaperones had

voiced concerns and that they needed to be more careful.

       84.     Nevertheless, Tarwater continued overtly testing boundaries. For example, while

touring with S.L. and her group, Tarwater would furtively take S.L.’s hand or grab her butt.

       85.     At one point, two LJSD Employees—Kim Howard (district payroll clerk) and Ken

Howard (High School Phys Ed)—saw Tarwater take S.L.’s hand. S.L. asked Tarwater multiple

times during and after the trip if either of the Howards said anything or raised suspicion; Tarwater

assured they had not.

                                THE FINAL YEAR OF ABUSE

       86.     S.L. returned to Northwest Missouri State for her senior year in the fall of 2018. In

his constant communications, Tarwater often confided in S.L. about confidential student and

employee matters at Lone Jack schools. For instance, Tarwater confided in S.L. about plans to

renovate the track facility before they were publicly announced. Tarwater also confided in S.L.

about Dustin Darby, a teacher Tarwater wanted to fire but supposedly couldn’t because of budget

issues. Tarwater also confided in S.L. his intentions to fire teacher Lacey Bruner long before he

informed Ms. Bruner she would be fired.

       87.     In or about October 2018, Tarwater confided in S.L. that a “cafeteria worker” had

complained to Kathy Butler that Tarwater’s behavior toward a female student was inappropriate

and made her (the complainant) feel uncomfortable. Tarwater also confided in S.L. that Kellie



                                                19

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 19 of 34
Roth had informed him about the complaint, and he identified the female student as K.P. S.L. later

learned from Tarwater that neither Butler nor any other appropriate person ever investigated the

allegations or took any other steps in response.

       88.     From time to time, S.L. would convince herself to end things with Tarwater. But

whenever S.L. raised the idea, Tarwater would manipulate her by, for example, telling her how

much he loved her, imploring her to continue their “relationship,” and even threatening to commit

suicide as a means of emotional blackmail to make S.L. feel as if she would be responsible for

Tarwater’s wife becoming a widow and his children fatherless.

       89.     For example, during fall semester, a male Northwest Missouri State student asked

S.L. out on a date. When Tarwater discovered this, he began inundating S.L. with messages

accusing her of breaking his heart, claiming he was suicidal and so emotionally unstable that his

wife wanted to take him to Two Rivers Psychiatric Hospital, and threatening that S.L. would not

be able to live with the guilt of his wife being widowed and kids not having a father. At Tarwater’s

insistence, S.L. cut off all communication with the male student.

       90.     By winter break, as a result of Tarwater’s continuing abuse, S.L.’s relationships

with her parents and siblings were so badly frayed that she only briefly returned home for

Christmas. In the same time period, Tarwater arranged to rent a cabin to meet S.L. near Northwest

Missouri State, ostensibly while traveling for LJSD business. Tarwater later arranged to meet S.L.

at a skate park in Platte City, claiming he “had to see her.”

       91.     Upon information and belief, in or around January 2019, despite known concerns

about Tarwater’s behavior around students, School Board President Kellie Roth extended

Tarwater’s contract and increased his pay.




                                                   20

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 20 of 34
       92.     In or around March of 2019, Tarwater arranged to meet S.L. at Love Coffee in

Lee’s Summit. Tarwater was upset, and told S.L. he was having a bad day at work.

       93.     Tarwater confided in S.L. that there had been another complaint. Tarwater said

Kathy Butler had approached him again, as six parents had made complaints about Tarwater’s

behavior with a group of senior students including K.P.

       94.     Upon information and belief, the District again failed to investigate or take

appropriate action with respect to the complaint. Upon information and belief, Kathy Butler told

Tarwater she did not want to have another discussion with Tarwater about his behavior with

students, indicating Kathy Butler not only had actual notice of repeated concerns about Tarwater’s

conduct toward students but also that any prior remedial measures were inadequate and ineffective.

                                      THE INTERVENTION

       95.     In early June 2019, S.L. returned home after college graduation. By this time, S.L.

was visibly distraught and completely withdrawn from family and friends. S.L.’s step-mother

confronted S.L. and demanded to know what was going on. S.L. broke down and began to reveal

the nature and extent of her interactions with Tarwater.

       96.     On June 6, per her parents’ demand, S.L. directed Tarwater to stop messaging her.

       97.     In response, Tarwater called S.L.’s step-mother.          During that call, Tarwater

admitted to having sex with S.L., and claimed he “never wanted this to happen.” Tarwater made

clear that he did not intend to leave his wife, and promised he would leave S.L. alone if the situation

was not made public. Ominously, Tarwater also told S.L.’s step-mother he lived in fear of waking

up to find his face on TV or “opening his front door to an angry dad,” indicating Tarwater knew

the scope of his wrongdoing and that S.L. was not his only victim.




                                                  21

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 21 of 34
       98.     S.L., with the help of her parents and her therapist, began coming to terms with

what had happened to her, and the manner in which Tarwater had abused her.

       99.     Unfortunately, Tarwater did not leave S.L. alone but continued trying to

communicate via social media with increasing desperation.         Tarwater also began regularly

appearing in public places at the same time as S.L., observing and trying to approach her.

       100.    On August 13, 2019, S.L. finally blocked Tarwater from calling and messaging her.

Four days later he confronted her at a convenience store.

       101.    On August 30, 2019, S.L. and her parents met with Lone Jack Police Chief William

Forbes regarding Tarwater and her concerns that he would not leave her alone.

                     S.L. COMES FORWARD TO STOP TARWATER

       102.    Shortly after Labor Day, S.L. became concerned after noticing some social media

postings of Tarwater, K.P. and another former LJHS student. From her previous experiences with

Tarwater, the social media posts sent up red flags to S.L., as she noticed some of the same things

happening that Tarwater had done to manipulate her. S.L. and her parents began reaching out to

K.P.’s parents, in an effort to warn them and protect K.P.

       103.    On September 9, 2019, S.L. and her parents met again with Lone Jack Police Chief

William Forbes. At the conclusion of the meeting, the Police Chief advised that wanted to go to

the school board regarding S.L.’s concerns about Tarwater.

       104.    On September 19, 2019, S.L. and her parents met with K.P.’s parents to discuss

what had happened to S.L. and S.L.’s concerns that Tarwater was targeting K.P.

       105.    On October 8, 2019, Tarwater called S.L.’s step-mother again. Tarwater was

distraught and unhinged. Tarwater said he had just finished a meeting with LJSD School Board

President Kellie Roth, who had warned him that S.L. was preparing to “come forward.”



                                                22

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 22 of 34
        106.    Following her call with Tarwater, S.L.’s step-mother called Kellie Roth to inform

that her family had not yet decided to come forward, but that there were other girls affected by

Tarwater’s behavior. S.L.’s step-mother also expressed concern for the safety of her other

children, S.L.’s younger siblings, who were still in class at the high school, given Tarwater’s

distraught and unhinged demeanor on their prior call. In response, Kellie Roth assured her that

Tarwater was “out of the district today.”

        107.    S.L.’s step-mother then contacted K.P.’s mother and S.L. to relay concern that

Tarwater had been tipped off about a complaint by Roth, and might do something rash to K.P.,

S.L., or one of their younger siblings.

        108.    In response, K.P.’s mother advised she had just been confronted by Tarwater, who

demanded to know if she thought Tarwater was having sex with K.P., revealing to S.L.’s step-

mother that Kellie Roth had lied to her, that Tarwater was not “out of the district,” that Tarwater

had in fact been tipped off, and Ms. Roth had already known there were other girls affected by

Tarwater’s behavior.

        109.    S.L.’s step-mother immediately left work to remove her children from school and

to safety. Upon arrival, S.L.’s step-mother explained to Assistant Principal Jason Fenstermaker

what Tarwater had done to S.L., and the circumstances that necessitated removing her kids from

school that day.

        110.    On October 9, 2019, the School Board held a special emergency meeting described as

“Executive session to discuss personnel and legal matter . . . .” Upon information and belief, Tarwater

was placed on indefinite leave pending investigation. As noted above, the District subsequently permitted

Tarwater to resign and refuses to share its investigator’s report or findings with S.L.




                                                   23

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 23 of 34
       111.   As S.L.’s and K.P’s families have continued sharing their experiences, a disturbing

pattern emerged in the way Tarwater interacted with both S.L. and K.P.:

             S.L. and K.P. are a similar “type” of girl. Both are attractive, athletic, well-
              liked, and high achievers. Additionally, they were close to the same age
              when Tarwater began showing interest in them.

             Tarwater spent an exorbitant amount of time alone with both S.L. and K.P.,
              allowing them to miss class time in order to be alone with him. Both S.L.
              and K.P. indicated Tarwater portrayed himself as a father figure or “like a
              dad” to them, which is indicative of his efforts to establish trust with them.
              Furthermore, Tarwater persuaded S.L. to attend international trips with him
              and attempted to have K.P. do the same.

             S.L. and K.P. were both aware that Tarwater and a few others had real-time
              access to an extensive security camera system enabling surveillance of
              various areas around the school. The camera system showed the front office
              area outside of Tarwater’s office.

             S.L. and K.P. both confirmed Tarwater would commiserate with them about
              anxiety/depression issues and would say that his wife didn’t understand
              because she didn’t deal with anxiety/depression herself.

             Tarwater told both S.L. and K.P. that he didn’t sleep in the same bed as his
              wife, and that he had relationship problems with his wife. Over time he
              went from talking about his wife by name or by reference as “my wife” to
              simply saying “the wife” in order to trivialize her role in his life.

             Tarwater relayed his history as one of victimization to both S.L. and K.P.;
              for example, Tarwater claimed that: (a) he was accepted to Julliard but
              didn’t go because of his high school girlfriend who later cheated on him;
              (b) he was kicked out of college because of a false charge of plagiarism; (c)
              his wife didn’t love him or was too good for him because his pills didn’t
              work or because he ‘couldn’t feel anything anymore’ and that she should
              take the kids and leave him.

             Tarwater would often confide in both S.L. and K.P. about his own finances
              (e.g., how much he and his wife made, that his wife made more than him,
              how much money was in his personal bank account, how much student debt
              he had, whether he should/could buy cars or take expensive trips).

             Tarwater would often confide in both S.L. and K.P. about other students’
              problems, or other teachers, including his opinions and plans for
              disciplinary actions.


                                                24

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 24 of 34
              Tarwater attempted to gain the trust of both S.L.’s and K.P.’s families by,
               for example, contacting them directly and attempting to prevent them from
               developing concerns about his behavior.

              The physical escalation seems to be identical with S.L. and K.P. Tarwater
               initiated touch with a side hug, which appears innocent and can be easily
               justified as a harmless and sincere gesture. Following the side hugs were
               the front hugs, which allowed Tarwater to initiate touch with additional
               parts of the girls’ bodies and normalize the contact. Tarwater then
               progressed to massaging both girls’ shoulders, and kissing both of their
               foreheads on the last day of school. Additionally, Tarwater engaged in
               conversations of an intimate and eventually sexual nature with both girls,
               asking questions about their dating relationships and sexual experiences,
               demonstrating his physical touching was all for the purpose of deriving
               sexual gratification.

       112.    Tarwater inflicted extreme psychological and emotional damage upon S.L. by his

years of predatory sexual grooming, manipulation, and ultimately sexual abuse, seeking to control

how S.L. thought, felt, acted, believed, and perceived the world around her, and causing deep

shame, humiliation, self-blame, confusion, sadness and despair.

       113.    Tarwater effectively deprived S.L. of any resemblance of a normal high school or

college experience, and inflicted enormous, long-lasting and potentially permanent harm that will

affect S.L.’s self-image, personal relationships, and employment throughout her life.

                                            COUNT I
                        (Violation of Title IX against Defendant LJSD)

       114.    Plaintiff incorporates by reference the allegations set forth in Paragraphs 1-113

hereinabove.

       115.    The LJSD and LJHS are recipients of federal funding.

       116.    At all relevant times, Defendant Matthew Tarwater is and was an “appropriate

person” with the authority and ability to address and end the discriminatory conduct alleged herein.

       117.    As an appropriate person, the School District is deemed to have actual knowledge

of all complaints of discriminatory conduct of which Tarwater was aware.

                                                25

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 25 of 34
        118.       As an appropriate person, Tarwater had actual knowledge that S.L. was subject to

sexual harassment, misconduct and abuse, for which he was also personally responsible.

        119.       Tarwater had actual knowledge that he conduct he engaged in with respect to S.L.

violated state and federal laws, School Board Policies, his ethical responsibility as an educator and

Title IX itself.

        120.       As an appropriate person, Tarwater had at a minimum an obligation to self-report

his conduct to the District or other appropriate person and failed to do so.

        121.       Upon information and belief, other high school staff and administrative personnel

with the authority and ability to address and end the discriminatory conduct alleged herein,

including but not limited to Kellie Roth and Kathy Butler, knew Tarwater’s conduct violated

School Board Policies designed to prevent sex discrimination and harassment, but nevertheless

failed to take any action, much less any reasonable or appropriate action.

        122.       The harassment alleged herein toward S.L. was severe, pervasive and objectively

offensive.

        123.       Upon information and belief, Tarwater engaged in similar unlawful behavior before

being hired by the LJSD, which failed to exercise reasonable due diligence when deciding to

employ him as an administrator and principal of LJHS.

        124.       The harassment and sexual misconduct alleged herein deprived Plaintiff of access

to the educational benefits and opportunities offered by LJHS.

        125.       The harassment and sexual misconduct alleged herein occurred in the context of an

education program or activity.

        126.       LJSD and LJHS were deliberately indifferent to the harassment and discrimination

alleged herein and Tarwater’s continuing violation of Title IX by failing to adopt any policy or



                                                  26

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 26 of 34
implement any procedure sufficient to prevent him from abusing his position of authority or

otherwise being held accountable for such conduct.

       127.    Defendant LJSD’s policies and procedures for reporting, investigating and

resolving claims of sexual harassment were inadequate or ineffective.

       128.    Defendant LJSD failed to offer adequate training to employees to recognize, report

and investigate unlawful discrimination on the basis of sex and to prevent and police behaviors

known to be associated with sexual grooming of students.

       129.    Defendant LJSD, by and through its employees and agents, had the duty to provide

Plaintiff with a suitable education.

       130.    The aforesaid occurrences were the direct and proximate result of the negligence

and carelessness of the LJSD’s employees and agents while acting within the course and scope of

the employment by the School District.

       131.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff has

suffered damages, including but not limited to severe emotional distress, psychological injury and

trauma in addition to the costs associated with past and future medical and psychological treatment.

       132.    Due to Defendants’ acts and omissions, Plaintiff has been diagnosed with

depression, chronic anxiety and low self-esteem. These injuries are lasting and potentially life-

long. Among other things, statistics show that students subjected to such misconduct often have

difficulty forming healthy, lasting romantic relationships.

                                         COUNT II
               (Section 1983 Due Process Violation against LJSD and Tarwater)

       133.    Plaintiff incorporates by reference the allegations set forth in Paragraphs 1-132

hereinabove.




                                                27

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 27 of 34
        134.    Plaintiff asserts this claim under 42 U.S.C. § 1983 for violation of her federally

protected constitutional right to bodily integrity under the Due Process Clause of the United States

Constitution.

        135.    Plaintiff is a citizen of the United States of America.

        136.    Defendant Tarwater is a person subject to liability pursuant to 42 U.S.C. § 1983.

At all relevant times, Tarwater was a district official with final policymaking authority with respect

to the subject matters alleged herein and his acts and omissions constitute official policy and

practice of the District.

        137.    Defendant LJSD is a person under 42 U.S.C. § 1983 and is responsible for all

official conduct by Defendant Tarwater and other agents and employees of the district.

        138.    As alleged herein, all conduct by Defendants occurred under color of state law.

        139.    Plaintiff has a constitutional right pursuant to the Fourteenth Amendment to the

U.S. Constitution to Equal Protection of the laws and substantive and procedural due process.

        140.    Plaintiff further has a protected property right to education which cannot be denied

arbitrarily and capriciously or without due process of law.

        141.    Plaintiff has a constitutionally protected liberty interest to be from sexual abuse in

public schools and in any education program or activity receiving federal funds.

        142.    Plaintiff has a constitutionally protected interest to be free from arbitrary and

capricious actions that stigmatize her and create or disseminate a defamatory impression regarding

her conduct.

        143.    The course of sexual harassment and misconduct alleged herein deprived Plaintiff

of her the constitutionally and federally protected rights enumerated above.




                                                  28

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 28 of 34
        144.    Defendant Matthew Tarwater, in his official and personal capacity, was directly

responsible for the constitutional deprivation alleged herein and through his own individual actions

violated Plaintiff’s constitutionally and federally protected rights enumerated above.

        145.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff has

suffered damages, including but not limited to emotional distress, psychological injury and trauma

in addition to past and future expenses for necessary medical and psychological treatment.

        146.    Due to Defendants’ acts and omissions alleged herein, Plaintiff has been diagnosed

with depression, chronic anxiety and low self-esteem. These injuries are lasting and potentially

life-long. They will also more likely than not affect Plaintiff’s ability to form healthy, lasting

romantic relationships.

        147.    Defendants’ acts and omissions as alleged herein were willful, wanton and

malicious, and done with reckless indifference to Plaintiff’s federally protected rights, entitling

her to punitive damages against Defendant Mathew Tarwater individually and in his personal

capacity.

                                         COUNT III
                  (Section 1983 Equal Protection against LJSD and Tarwater)

        148.    Plaintiff incorporate by reference the allegations set forth in Paragraphs 1-147

hereinabove.

        149.    Plaintiff asserts this claim under 42 U.S.C. § 1983 for violation of her federally

protected constitutional rights under the Equal Protection Clause of the United States Constitution.

        150.    Defendant Tarwater is a person subject to liability pursuant to 42 U.S.C. § 1983.

At all relevant times, Tarwater was a district official with final policymaking authority with respect

to the subject matters alleged herein and his acts and omissions constitute official policy and

practice of the District.

                                                 29

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 29 of 34
       151.      Defendant LJSD is a person under 42 U.S.C. § 1983 and is responsible for all

official conduct by Defendant Tarwater and other agents and employees of the district.

       152.      As alleged herein, all conduct by Defendants occurred under color of state law.

       153.      Plaintiff has a constitutional right pursuant to the Fourteenth Amendment to the

U.S. Constitution to Equal Protection of the laws.

       154.      Plaintiff is an individual and member of a protected class under the Fourteenth

Amendment.

       155.      The course of sexual harassment and misconduct alleged herein was based on

Plaintiff’s gender and deprived her of the constitutionally and federally protected rights

enumerated above.

       156.      Defendants’ acts and omissions described above were willful, wanton and

malicious, and done with reckless indifference to Plaintiff’s federally protected rights, entitling

her to punitive damages against Defendant Mathew Tarwater, who through actions taken in his

individual capacity, was personally responsible for the constitutional deprivations alleged herein.

       157.      As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff has

suffered damages, including but not limited to emotional distress, psychological injury and trauma

in addition to past and future expenses for necessary medical and psychological treatment.

       158.      Due to Defendants’ acts and omissions, Plaintiff has been diagnosed with

depression, chronic anxiety and low self-esteem. These injuries are lasting and potentially life-

long. They will also more likely than not affect Plaintiff’s ability to form healthy, lasting romantic

relationships.

       159.      Defendants' deprivation of Plaintiff’s federal rights as described above is willful,

wanton and malicious entitling Plaintiff to punitive damages against Defendant Tarwater.



                                                  30

         Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 30 of 34
                                         COUNT IV
         (Intentional Infliction of Emotional Distress against Defendant Tarwater)

       160.      Plaintiff incorporates by reference the allegations set forth in Paragraphs 1-159

hereinabove.

       161.      Plaintiff asserts this claim under the laws of Missouri for the intentional infliction

of emotional distress against Defendant Tarwater.

       162.      The acts and conduct of Defendant Tarwater as set forth above was extreme and

outrageous.

       163.      Defendant Tarwater intended to cause, or was in reckless disregard of the

probability that his conduct would cause, severe emotional distress to Plaintiff, as is more fully

alleged above.

       164.      As a direct and proximate result of Defendant Tarwater’s wrongful conduct,

Plaintiff has suffered damages, including but not limited to emotional distress, psychological

injury and trauma.

       165.      Defendants’ conduct as described above is willful, wanton and malicious entitling

Plaintiff to punitive damages against the Tarwater.

                                           COUNT V
                        (Negligent Retention / Supervision against LJSD)

       166.      Plaintiff incorporates by reference the allegations set forth in Paragraphs 1-165

hereinabove.

       167.      LJSD hired and retained Tarwater to work at LJHS.

       168.      LJSD had a duty when retaining employees to exercise care used by reasonable

and/or careful school districts, high schools or school boards to continually assess an employee’s




                                                  31

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 31 of 34
suitability for his position, including but not limited to observing the employee’s interaction with

students, and collecting, investigating, and responding to any complaints about the employee.

       169.    A reasonable and careful school district, high school and school board would have

recognized that an employee that conducted himself as Tarwater did posed a danger to the students,

and would have terminated Tarwater’s employment and otherwise taken action against the danger

he posed to students.

       170.    Prior to and during the time Tarwater was grooming, harassing, preying upon, and

abusing his power over S.L., LJSD knew or should have known that Tarwater posed an

unreasonable risk of harm to female students and that he had a propensity for sexual harassment

and misconduct. Nonetheless, LJSD retained and promoted him as principal and superintendent.

       171.    LJSD’s negligence in the retention of Tarwater created a forseeable risk of harm to

students in the school where Tarwater worked, and those attending school-sponsored trips, in

particular female students including S.L.

       172.    As a direct and proximate result of LJSD’s negligent retention, Plaintiff suffered

damages, including but not limited to emotional distress, diagnosable and medically significant

psychological injury and trauma.

       173.    Defendants’ conduct as described above is willful, wanton and malicious entitling

Plaintiff to punitive damages against Defendants.

                                          COUNT VI
                  (Negligent Inflection of Emotional Distress against LJSD)

       174.    Plaintiff incorporates by reference the allegations set forth in Paragraphs 1-173

hereinabove.

       175.    Plaintiff asserts this claim under the laws of Missouri for negligent infliction of

emotional distress against Defendant LJSD.

                                                32

        Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 32 of 34
          176.   Upon information and belief, the District maintains insurance that covers common

law tort claims, and therefore has waived its immunity under Mo. Rev. Stat. 537.610 for the

specific purpose of and to the extent of its insurance coverage.

          177.   Defendant owed Plaintiff a legal duty to protect her from the injuries as alleged

herein.

          178.   Defendant breached of its duty of care in failing to prevent Defendant Tarwater’s

wrongful conduct.

          179.   Defendant knew or should have known that Tarwater’s conduct involved an

unreasonable risk of Plaintiff causing distress.

          180.   As a direct and proximate result of Defendant’s negligence, Plaintiff suffered

damages, including but not limited to emotional distress, diagnosable and medically significant

psychological injury and trauma.

          181.   Defendants’ conduct as described above is willful, wanton and malicious entitling

Plaintiff to punitive damages against Defendants.

          WHEREFORE, Plaintiff prays that this Court conduct a jury trial on her claim, enter

judgment in her favor and against Defendants as follows:

          A.     For compensatory damages in whatever amount may be proven at trial under

federal and state law;

          B.     For punitive damages against Defendant Tarwater in an amount to be proven at

trial;

          C.     For pre- and post-judgment interest as allowed by law;

          D.     For reasonable attorneys’ fees, including non-taxable litigation expenses;

          E.     For costs of suit; and



                                                   33

           Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 33 of 34
F.      For such further other relief as the Court may deem just, proper and appropriate.

                                  JURY DEMAND
S.L. hereby requests a jury trial on all issues to triable.




                                        Respectfully submitted,

                                        McDOWELL, RICE, SMITH & BUCHANAN, PC

                                        /s/ Adam J. Gasper
                                        William C. Odle, MO Bar #38571
                                        Adam J. Gasper, MO Bar #61168
                                        605 W. 47th Street, Suite 350
                                        Kansas City, MO 64112
                                        (816) 753-5400 telephone
                                        (816) 753-9996 facsimile
                                        wodle@mcdowellrice.com
                                        agasper@mcdowwellrice.com

                                        ATTORNEYS FOR PLAINTIFF




                                           34

 Case 4:20-cv-00170-BCW Document 1 Filed 03/06/20 Page 34 of 34
